Citation Nr: 0712564	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  04-38 246A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to VA burial benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran had active military service from May 1968 to 
April 1971.  He died in May 2003.  

The appellant, who is the veteran's mother, appeals to the 
Board of Veterans' Appeals (Board) from an August 2003 
decision of the St. Louis, Missouri, Regional Office (RO) of 
the Department of Veterans Affairs (VA) that denied the rate 
of burial benefits based upon a claim of entitlement to 
service connection for the cause of the veteran's death.  See 
38 C.F.R. § 3.1600(a); 38 C.F.R. § 3.1601(a)(1) (2006).

In August 2003, the appellant filed a claim for burial 
benefits, claiming that the cause of the veteran's death was 
due to service.  This matter is referred to the RO for action 
deemed appropriate.

The issue of entitlement to VA burial benefits, filed by the 
veteran's sister/personal representative of his estate, is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the claimant if further 
action is required on her part.


FINDINGS OF FACT

1.  The record contains a certificate of death indicating 
that the veteran died in May 2003 at the age of 54, with the 
immediate cause of death reported as renal failure, due to or 
as a consequence of hepatic failure, cirrhosis and hepatitis 
C.  

2.  At the time of the veteran's death, service connection 
was in effect for post-traumatic stress disorder (PTSD), 
rated as 70 percent disabling since November 1997.  The 
veteran also had been awarded a total disability rating based 
on individual unemployability (TDIU), effective from November 
1997; at the time of his death there were no pending claims 
for service connection.

3.  The veteran's service records establish that he served in 
Vietnam; therefore exposure to herbicides, to include Agent 
Orange, is presumed.

4.  Renal failure, hepatic failure, cirrhosis and hepatitis C 
are not conditions for which the VA Secretary has established 
that a medical relationship between herbicide exposure and 
the development of any of those conditions exists.  

5.  Renal failure, hepatic failure, cirrhosis and hepatitis C 
were not manifested during the veteran's active duty service 
or for many years thereafter, nor has any competent evidence 
been presented etiologically linking these conditions to the 
veteran's period of service, to include exposure to Agent 
Orange presumed to have been sustained therein, or his 
service-connected PTSD.  

6.  The veteran's service-connected PTSD did not cause or 
contribute substantially or materially to cause his death.

7.  The record reflects that the veteran, who died 30 years 
after his discharge from service, did not have a service-
connected disability rated as totally disabling for at least 
10 years prior to his death.


CONCLUSION OF LAW

The veteran's death was not caused by, or substantially or 
materially contributed to by, a disability incurred in or 
aggravated by his active duty service, nor did a disease 
presumptively caused by exposure to herbicides in service or 
service-connected PTSD cause the veteran's death; therefore, 
service connection for the cause of the veteran's death is 
not established.  38 U.S.C.A. §§ 1116, 1310, 5107 (West 
2002); 38 C.F.R. § 3.303, 3.307, 3.309, 3.310, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).

With respect to the issue of entitlement to service 
connection for the cause of the veteran's death, the Board 
finds that the appellant has been adequately notified of the 
VCAA.  A VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to the claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  In this case, the RO provide the appellant 
with notice of the VCAA in February 2005, subsequent to the 
initial decision on the claim in August 2003. 

In this regard, the Board notes that, while notice provided 
to the appellant was not given prior to the first AOJ 
adjudication of the claim, notice was provided by the AOJ 
prior to the transfer and certification of the appellant's 
case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.CA. § 5103(a) and 38 
C.F.R. § 3.159(b).  Although the appellant filed a short 
statement thereafter, she did not present or identify any 
additional evidence pertinent to the claim and accordingly it 
was unnecessary to readjudicate the claim and issue a 
supplemental statement of the case (SSOC) thereafter.  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of her claim and to respond 
to VA notices.  Therefore, with respect to the timing 
requirement for the VCAA notice, the Board concludes that to 
decide this appeal would not be prejudicial to the claimant.

In the present case, the deficiency in the timing of the VCAA 
notice is harmless error.  The requisite notifications were 
ultimately provided to the appellant before the transfer and 
certification of the case to the Board.  The appellant had 
ample time in which to respond to the notice letter and did 
so, in essence indicating that she had no additional evidence 
to present or identify.  Viewed in context, the furnishing of 
the VCAA notice after the decision that led to the appeal did 
not compromise "the essential fairness of the 
[adjudication]."  Mayfield v. Nicholson, 19 Vet. App. 103, 
115 (2005).  The appellant has had a "meaningful opportunity 
to participate effectively" in the processing of her claim.  
Id. at 120-21.  The Board finds that the present adjudication 
of the appeal will not result in any prejudice to the 
appellant.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Therefore, the timing requirement of the notice as 
set forth in Pelegrini has been met and to decide the appeal 
would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case. VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

In this case, the RO informed the appellant in the VCAA 
letter about the information and evidence that is necessary 
to substantiate the claim in this case.  Specifically, the 
February 2005 notice stated that the evidence must show that 
the veteran died in service or that a service-connected 
condition caused or contributed to his death.  Additionally, 
the September 2004 statement of the case (SOC) and February 
2005 SSOC notified the appellant of the reasons for the 
denial of her application and, in so doing, informed her of 
the evidence that was needed to substantiate her claim.

In addition, the RO notified the appellant in the February 
2005 letter about the information and evidence that VA will 
seek to provide.  In particular, the letter indicated that 
reasonable efforts would be made to help her obtain evidence 
necessary to support her claim and that VA was requesting all 
records held by Federal agencies, including service medical 
records, military records, and VA and private medical 
records.

The RO also informed the appellant about the information and 
evidence she was expected to provide.  Specifically, the 
February 2005 letter notified the appellant that she must 
provide enough information about the veteran's records so 
that they could be requested from the agency or person that 
has them.  The letter also requested that she complete and 
return the enclosed VA Form 21-4142, Authorization and 
Consent to Release Information to the Department of Veterans 
Affairs, if there were any private medical records that she 
would like VA to obtain. In addition, the letter informed the 
appellant that it was her responsibility to ensure that VA 
received all requested records that were not in the 
possession of a Federal department or agency.

Although the VCAA notice letter that was provided to the 
appellant did not specifically contain the "fourth element," 
the Board finds that the appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
her claims.  In this regard, the RO has informed the 
appellant in the rating decision, SOC and SSOC of the reasons 
for the denial of her claim and, in so doing, informed her of 
the evidence that was needed to substantiate that claim.

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claim. Once this 
has been accomplished, all due process concerns have been 
satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 
20.1102 (harmless error).  As noted above, because each of 
the four content requirements of a VCAA notice has been fully 
satisfied in this case, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.

The Board further observes that during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate her claim for service connection for the cause 
of the veteran's death, but she was not provided with notice 
of the type of evidence necessary to establish an effective 
date.  Despite the inadequate notice provided to the 
appellant on this latter element, the Board finds no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the AOJ, the Board must consider whether 
the veteran has been prejudiced thereby).  In that regard, as 
the Board concludes below that the appellant is not entitled 
to service connection for the cause of the veteran's death, 
any question as to the appropriate effective date to be 
assigned is rendered moot.

In addition, the duty to assist the appellant has also been 
satisfied in this case.  All available service medical 
records as well as VA and private medical records pertinent 
to the years after service are in the claims file and were 
reviewed by both the RO and the Board in connection with the 
appellant's claim.

The Board does acknowledge that a medical opinion has not 
been obtained in connection with the appellant's claim for 
service connection for the cause of the veteran's death and 
burial benefits.  Under the VCAA, an examination or medical 
opinion is considered necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but (1) contains 
competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of disability; 
(2) establishes that the veteran suffered an event, injury, 
or disease in service; and (3) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service-
connected disability. 38 C.F.R. § 3.159(c)(4).

In this case, a VA medical opinion is unnecessary to decide 
the claim for service connection for the cause of the 
veteran's death because such an opinion would not provide any 
more information than is already associated with the claims 
file.  In this regard, the record contains a death 
certificate and record dated during the month prior to the 
veteran's death, which in no way suggest that a service-
connected condition caused or materially contributed to any 
of the listed causes of the veteran's death.

VA has also assisted the appellant and her representative 
throughout the course of this appeal by providing them with a 
SOC and SSOC, which informed them of the laws and regulations 
relevant to the appellant's claim.  For these reasons, the 
Board concludes that VA has fulfilled the duty to assist the 
appellant in this case.

Factual Background

The veteran died in May 2003 at age 54.  The death 
certificate shows that the immediate cause of his death was 
renal failure due to or as a consequence of hepatic failure, 
cirrhosis, and hepatitis C.

A review of the veteran's service medical records reflects 
that he had service in Vietnam.  At the time of his death, 
service connection was in effect for PTSD, assigned a 70 
percent evaluation effective from November 1997.  Entitlement 
to individual unemployability was also granted effective from 
November 1997.

A VA PTSD examination was conducted in January 2003.  At that 
time, it was noted that the veteran was not receiving any 
psychiatric care.  A diagnosis of PTSD was made and it was 
also noted that the veteran had multiple medical problems 
including end-stage hepatitis.  The examiner indicated that 
the most accurate diagnosis was PTSD, as it explained his 
symptoms of depression, past substance abuse and dissociation 
from reality.

VA medical records reflect that in January 1995 an abnormal 
renal mass was noted followed by the discovery of a mass in 
the left kidney in March 1995.  

VA records show that from May to July 1997, the veteran 
participated in a 9-week inpatient program for treatment of 
PTSD.  He reported that he had suicidal ideations with 
increased stressors and a history of chronic psychotic 
symptoms including auditory hallucinations and persecutory 
delusions related to Vietnam were noted.  A principal 
diagnosis of chronic PTSD was made.  

A CT scan of the abdomen was done in November 2001 pursuant 
to the veteran's complaints of abdominal pain.  Impressions 
of a left kidney cyst, right kidney calculus and normal liver 
and pancreas were made.  

When seen in January 2003, a left kidney mass was noted, the 
spleen was enlarged and a moderate amount of ascites was 
noted.  Records from February 2003 include a problem list 
which reveals that the veteran's medical conditions included: 
calculus of the kidney - since 1980; alcohol dependence in 
remission; hepatitis C; prolonged PTSD; and recurrent 
depressive disorder, unspecified.  In February 2003, a 
diagnosis of right renal calculus was made and a stent was 
inserted.  

The veteran was hospitalized in April 2003 at which time the 
following diagnoses were made and it was noted that the 
veteran should be subsequently followed by VA outpatient 
services: urolithiasis, right (status post right ureteral 
stent - February 2003); ascites, secondary to hepatic 
insufficiency; hepatic insufficiency, secondary to hepatitis 
C; hepatitis C, and mild hypomagnesemia.  No psychiatric 
disorder, including PTSD, was diagnosed or mentioned in 
conjunction with the aforementioned diagnosed disorders.  

Added to the record was an undated newspaper article to the 
effect that results of a long-term study indicated that 
Vietnam veterans diagnosed with PTSD were more likely than 
other veterans to have serious illnesses, such as heart 
attacks and hepatitis.  

Also added to the record was an extract from a VA document 
listing herbicides used in Vietnam, identifying Agent Orange 
as an herbicide used between January 1965 and April 1970.

Legal Analysis

        Service Connection for Cause of Death

Pursuant to 38 U.S.C.A. § 1110 (West 2002), a veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
active military, naval, or air service.  "A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

In order for service connection for the cause of a veteran's 
death to be granted, it must be shown that a service-
connected disability caused death, or substantially or 
materially contributed to cause death.  A service-connected 
disability is one that was incurred in or aggravated by 
active service, one that may be presumed to have been 
incurred during such service, or one that was proximately due 
to or the result of a service-connected disability.  38 
C.F.R. § 3.312.

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  The 
service-connected disability will be considered a 
contributory cause of death when it contributed so 
substantially or materially to death, that it combined to 
cause death, or that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1).  The debilitating effects of a service-connected 
disability must have made the veteran materially less capable 
of resisting the fatal disease or must have had a material 
influence in accelerating death.  See Lathan v. Brown, 7 Vet. 
App. 359 (1995).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of co-existing conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In such a situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(3), 
(4).

The appellant contends that entitlement to burial benefits 
based on service-connected death is warranted.  She asserts 
that the primary and secondary causes of the veteran's death: 
renal failure, hepatic failure, cirrhosis of the liver and 
hepatitis C, were caused by his Vietnam service, either by 
virtue of being due to PTSD or as a result of exposure to 
herbicides including Agent Orange during service.  She 
further maintains that the veteran was rated as 100 percent 
disabled at the time of his death which should warrant 
entitlement to the benefit claimed.  

The veteran died in May 2003, at age 54.  The certificate of 
death lists the immediate cause of death as renal failure, 
due to or as a consequence of hepatic failure, cirrhosis and 
hepatitis C.  At the time of the veteran's death, service 
connection was in effect for post-traumatic stress disorder 
(PTSD), evaluated as 70 percent disabling; and there were no 
pending claims for service connection.

Initially, the Board notes that the veteran was granted a 
TDIU, effective from November 21, 1997.  However, the Board 
observes that the TDIU was not in effect for 10 years 
immediately prior to the date of the veteran's death or for 5 
continuous years after his discharge from active military 
service.  Thus, the fact that the veteran was deemed 100 
percent disabled is not determinative in this case.  See 38 
C.F.R. § 3.22 (2006).

For veterans who served in Vietnam between January 9, 1962, 
and May 7, 1975, the provisions of 38 U.S.C.A. § 1116 and 38 
C.F.R. §§ 3.307(a)(6) and 3.309(e) establish a presumption of 
service connection for certain listed diseases associated 
with exposure to certain herbicide agents that become 
manifest to a compensable degree during a veteran's lifetime 
or within the time limits established in law for specific 
diseases.  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  See 38 C.F.R. §§ 3.307(a)(6)(iii) 
(2006).  See also VAOPGCPREC 7-93.  The term "Agent Orange" 
is used throughout the decision to denote certain "herbicide 
agents" as defined by the governing law and regulations, used 
in support of the United States military operations in the 
Republic of Vietnam during the period from January 9, 1962, 
to May 7, 1975.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 
3.307(a)(6), 3.309(e).  

If a veteran was exposed or presumed exposed to an herbicide 
agent during active service, the following diseases shall be 
service connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes (also known as Type II or 
adult-onset diabetes mellitus), Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea) and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e). 

In this case, the record shows that the veteran had 
approximately 3 years of military service, including service 
in Vietnam.  Therefore, he is presumed to have been exposed 
to herbicide agents.  That notwithstanding, the Board finds 
that there is no basis for presumptive service connection for 
renal failure, hepatic failure, cirrhosis of the liver or 
hepatitis C based on presumed herbicide exposure, as none of 
these conditions are among the enumerated disabilities 
recognized by VA that have been determined to be 
etiologically related to herbicide exposure in Vietnam.  See 
38 C.F.R. § 3.309(e).  Therefore, based on the above, the 
Board finds that presumptive service connection for renal 
failure, hepatic failure, cirrhosis of the liver and 
hepatitis C, and therefore for the veteran's cause of death, 
based on exposure to an herbicide agent while in Vietnam, is 
not warranted.  38 U.S.C.A. § 1116 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.307, 3.309 (2006).  

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-46 
(1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  
Recently, the Secretary clarified that a presumption of 
service connection based on exposure to herbicides used in 
the Republic of Vietnam during the Vietnam Era is not 
warranted for various listed conditions, and any other 
condition for which the Secretary has not specifically 
determined a presumption of service connection is warranted.  
See Notice, 68 Fed. Reg. 27,630-41 (May 20, 2003).

Notwithstanding the presumptive provisions, service 
connection for claimed residuals of exposure to herbicides 
also may be established by showing that a disorder resulting 
in disability is, in fact, causally linked to such exposure.  
See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee 
v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 38 
U.S.C.A. §§ 1113 and 1116, and 38 C.F.R. § 3.303.  However, 
there has been no competent evidence presented nor does any 
medical evidence reflect that any physician or other medical 
professional in the record has linked any of the primary or 
secondary causes of the veteran's death to any incident of 
active service, to include presumed Agent Orange exposure. 

Service connection may also be granted on a presumptive basis 
for conditions including calculi of the kidney and cirrhosis 
of the liver, when manifested to a compensable degree within 
the initial post-service year.  See 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.307, 3.309(a) (2006).  In this case, the 
veteran's calculi of the kidney, and cirrhosis were diagnosed 
years after separation from active service, so they may not 
be deemed service connected on a presumptive basis.  See 38 
C.F.R. §§ 3.307, 3.309 (2006).  Further, the evidence of 
record presents no basis to grant service connection for the 
veteran's renal failure, hepatic failure, cirrhosis of the 
liver or hepatitis C on a direct basis, as there is no 
evidence of any link between these disorders and his period 
of active service.  See 38 C.F.R. § 3.303 (2006).  Similarly, 
the evidence of record presents no basis to grant service 
connection for the veteran's renal failure, hepatic failure, 
cirrhosis of the liver or hepatitis C as secondary to 
service-connected PTSD, as there is no evidence that any of 
these conditions are proximately due to or the result of the 
service-connected PTSD.  See 38 C.F.R. § 3.310 (2006).  

Thus, the issue reduces itself to whether the veteran's 
service-connected PTSD caused or contributed substantially or 
materially to cause his death.  After review, the Board finds 
that the veteran's PTSD did not cause or contribute 
substantially or materially to cause the veteran's death.  In 
support of this finding, the Board observes that the record 
is entirely negative for clinical evidence or a competent 
medical opinion which establishes or even suggests that PTSD 
caused, contributed to, or materially hastened the veteran's 
demise.  While several treatment records note the presence of 
PTSD, none of the records show that there was a causal 
connection between the veteran's service-connected PTSD 
residuals and any of the listed causes of his death.  See 38 
C.F.R. § 3.312(c) (2006).  Significantly, the death 
certificate itself did not list PTSD as a primary, secondary 
or contributory cause of his death, nor was PTSD even 
identified as a significant condition contributing to death, 
but not resulting in either the immediate or underlying 
causes.  Medical evidence is required to establish a causal 
connection between service or a disability of service origin 
and the veteran's death.  See Van Slack v. Brown, 5 Vet. App. 
499, 502 (1993).  Accordingly, medical evidence of record 
does not show that PTSD was a contributory cause of death, as 
required under 38 C.F.R. § 3.312(c) (2006).  

The Board has also considered the evidence submitted by the 
appellant, to include an article to the effect that results 
of a long-term study indicating that Vietnam veterans 
diagnosed with PTSD were more likely than other veterans to 
have serious illnesses, such as heart attacks and hepatitis, 
as well as a VA document listing herbicides used in Vietnam, 
including Agent Orange.  The Board notes that a medical 
article or treatise can provide important support when 
combined with an opinion of a medical professional if the 
medical article or treatise evidence discusses generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least a plausible 
causality based upon subjective facts rather than 
unsubstantiated lay opinion.  Mattern v. West, 12 Vet. App. 
222, 228 (1999) (emphasis added).  In this case, the 
veteran's exposure to Agent Orange has been presumed for 
purposes of this case; as such the VA document is unnecessary 
to establish such exposure.  The article, while relevant to 
PTSD in general, is not supported by any professional medical 
opinion pertaining to this case and is accordingly not 
probative in regard to the etiology of the veteran's 
condition specifically.

In addition to the medical evidence cited above, the Board 
has also considered the arguments of the appellant and her 
service representative that the veteran's exposure to 
herbicides directly or indirectly caused the development of 
one or more of the listed causes of his death or in the 
alternative that the veteran's service-connected PTSD 
disability was a contributory cause of his death.  However, 
the etiology of a disability is within the province of 
medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 
137 (1994).  As the appellant and her representative are not 
shown to be other than laypersons without the appropriate 
medical training and expertise, they are not competent to 
provide a probative (persuasive) opinion on the medical 
matter on which this case turns.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge")

For all the foregoing reasons, the Board concludes that the 
claim for service connection for the cause of the veteran's 
death must be denied.  In arriving at this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine; however, as the preponderance of the evidence 
is against the appellant's claim, that doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.


REMAND

A claim for burial benefits was filed in June 2003, by the 
veteran's sister/personal representative of his estate.  In 
an August 2003 decision, the RO granted the amount of $300.00 
for funeral costs, representing the amount permitted for a 
veteran whose death isn't related to military service.  In 
September 2003, the RO notified her that she was not eligible 
for additional benefits because the veteran's death was not 
found to be service connected, pursuant to an August 2003 
decision.  She filed a notice of disagreement with this 
determination in September 2003.  The RO, however, did not 
issue a statement of the case to her.  When there has been an 
initial RO adjudication of a claim and a notice of 
disagreement as to its denial, the claimant is entitled to a 
SOC.  See 38 C.F.R. § 19.26.  Thus, remand for issuance of a 
SOC on this issue is needed.  Manlincon v. West, 12 Vet. App. 
238 (1999).

The issue of entitlement to VA burial benefits is REMANDED 
for the following action:

The veteran's sister/personal 
representative of his estate should be 
issued a SOC on the issue of entitlement 
to VA burial benefits based upon a 
service-connected death.  If she files a 
timely and adequate substantive appeal, 
this issue should be certified to the 
Board for appellate review.

The Board intimates no opinion as to the ultimate outcome of 
this matter.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


